DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/128,116, filed 20 December 2020, which claims priority to Chinese Application No. CN2019/11328024.9, filed 20 December 2019.
Claims 1, 3–9, and 11–16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11–13 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 12 are dependent on cancelled claim 10.  Claim 13 is dependent on improper claim 12.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14–16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0183733 A1 (“Kawano”) in view of U.S. Patent Application Publication No. 2017/0231470 A1 (“Yanagidate”).
Kawano, directed to a capsule-type medical device, teaches with respect to claim 14 a capsule endoscope system, comprising:
a capsule endoscope (Fig. 2, ¶ 0066; capsule 2); and
an external device (id., external device 3), comprising a memory and a processor, wherein the memory stores computer programs that run on the processor (¶ 0073, control section 33 of external device 3),
and the processor executes the computer programs to implement the steps in an automatic frame adjustment method, wherein the automatic frame adjustment method comprises:
receiving a first acceleration information ac(t) sensed by a first acceleration sensor in a capsule endoscope (¶ 0096, internal acceleration information determined from internal acceleration sensor 56);
receiving a second acceleration information am(t) sensed by a second acceleration sensor in an external device (id., external acceleration information determined from external acceleration sensor 57);
calculating and comparing the first acceleration information ac(t) and the second acceleration information am(t) to obtain the relative motion amplitude statem(t) between the capsule endoscope and the external device (¶ 0097, determining position of capsule from difference between internal and external acceleration); . . . .
The claimed invention differs from Kawano in that the claimed invention teaches using the motion amplitude to adjust the frame rate of the capsule endoscope.  Kawano does not disclose this limitation.  However, Yanigidate, directed to a capsule endoscope, teaches with respect to claim 14:
adjusting the frame rate of the capsule endoscope according to the relative motion amplitude statem(t), wherein the larger the relative motion amplitude statement, the larger the frame rate F0(t) (¶ 0052, frame rate proportionate to acceleration; ¶ 0039, frame rate based on endoscope position).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Kawano acceleration measurements to control frame rate, in order to reduce power consumption when the capsule is travelling slowly in a body.  Yanigidate ¶ 0044.

Regarding claim 15, Kawano in view of Yanigidate teaches a computer-readable storage medium, wherein the computer-readable storage medium stores computer programs (Yanagidate ¶ 0043, computer of capsule endoscope 1 executes programs stored on medium),
and the processor executes the computer programs to implement the steps in an automatic frame adjustment method, wherein the automatic frame adjustment method comprises:
receiving a first acceleration information ac(t) sensed by a first acceleration sensor in a capsule endoscope (Kawano ¶ 0096, internal acceleration information determined from internal acceleration sensor 56);
receiving a second acceleration information am(t) sensed by a second acceleration sensor in an external device (id., external acceleration information determined from external acceleration sensor 57);
calculating and comparing the first acceleration information ac(t) and the second acceleration information am(t) to obtain the relative motion amplitude statem(t) between the capsule endoscope and the external device (¶ 0097, determining position of capsule from difference between internal and external acceleration);
adjusting the frame rate of the capsule endoscope according to the relative motion amplitude statem(t), wherein the larger the relative motion amplitude statement, the larger the frame rate F0(t) (Yanigidate ¶ 0052, frame rate proportionate to acceleration; ¶ 0039, frame rate based on endoscope position).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Kawano acceleration measurements to control frame rate, in order to reduce power consumption when the capsule is travelling slowly in a body.  Yanigidate ¶ 0044.

Regarding claim 16, Kawano in view of Yanigidate teaches the automatic frame adjustment method of claim 1, wherein the step “adjusting the frame rate of the capsule endoscope according to the relative motion amplitude statem(t)” comprises”:
presetting q frame levels f1~fq and the range T1~Tq of the relative motion amplitude statem(t) corresponding to the q frame levels (Yanigidate, acceleration processing at integral multiples of frame rate), wherein, in the range T1~Tq, the value of the relative motion amplitude statem(t) becomes larger, and f1 to fq also becomes larger (id.), sequentially,
setting frame rate F0(t),
                        
                            
                                
                                    F
                                
                                
                                    0
                                
                            
                            
                                
                                    t
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    f
                                                    1
                                                    ,
                                                     
                                                    s
                                                    t
                                                    a
                                                    t
                                                    e
                                                    m
                                                    (
                                                    t
                                                    )
                                                    ∈
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    f
                                                    2
                                                    ,
                                                     
                                                    s
                                                    t
                                                    a
                                                    t
                                                    e
                                                    m
                                                    (
                                                    t
                                                    )
                                                    ∈
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            ⋮
                                                        
                                                        
                                                            f
                                                            q
                                                            ,
                                                             
                                                            s
                                                            t
                                                            a
                                                            t
                                                            e
                                                            m
                                                            (
                                                            t
                                                            )
                                                            ∈
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    q
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (id., proportionate periods corresponding to frame rates).

Allowable Subject Matter
Claims 1 and 3–9 are allowed.
Claims 11–13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 teaches performing two distinct difference operations on the first and second acceleration information individually to obtain two distinct acceleration difference values.  This differs from prior art such as that exemplified in Kawano in which a difference is taken directly between the first and second acceleration values.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2021/0068638 A1
U.S. Patent Application Publication No. 2017/0127922 A1
U.S. Patent Application Publication No. 2014/0155709 A1
JP 2015204948 A
JP 2005185644 A
EP 2335554 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487